DETAILED ACTION

Acknowledgements
	Examiner acknowledges Applicant’s Summary of interview conducted May 11, 2021.
	Further, Examiner notes a change in the record acknowledging a change to small entity status.

Response to Remarks/Arguments
Claim Rejection, 35 USC 101 
Applicant's arguments filed 7/27/2020 regarding amended features to distinguish data values/data types have been fully considered and are effective for overcoming the 35 USC §101 rejection by improving the functioning of the employed technology as disclosed (see MPEP 2106.05(a)).

Claim Rejections - 35 USC § 102
Applicant's remarks/arguments with respect to claims amended to recite new limitations, have been considered but are moot because the new ground of rejection does not rely on the new citations within the prior art of record and new prior art applied in the immediate rejection for any teaching or matter specifically challenged in the argument and recited in the claims.  Again, please note that the Raleigh reference is maintained herein for its similar conceptual basis teaching of a Network Service Plan Design (i.e. features of the “first user interface”), and in deference to limitation 
As an initial matter, the Applicant makes the first argument that Raleigh is not in “the same field as the present invention”, further stating that “the present technology relates to a process of generating a specification document and (functional) rules document that are used for both generating a customer user interface (on the Web) and a machine-readable interface to order products (in a business-to-business, or B2B, interface or API) using a computer system (see specification at [022]-[025])”.
In response examiner asserts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art teaches the generation of interfaces for both the telecommunication service and the customer/user that are responsive to user input and rules as claimed.
In response to Applicant’s next remarks directed to amended claim language distinguishing between the user interfaces, examiner relies on new citations herein.  
In response to Applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies to distinguish the claimed invention over the prior art, (i.e. specific and limiting interpretation of claim terms, their respective performance and interactions).   Claim element interactions need to be claimed to add the limitations that are relied upon (e.g. text found at published disclosure paras. 50-58).    Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In so far as the amended language defining the characteristics for the specification, newly identified prior art is introduced for disclosing defined data values in view of Raleigh.  
Again in view of the prosecution record of this application, and in view of Applicant’s reliance on specific interpretations which are not claimed or not disclosed within a limiting scope, examiner directs Applicant’s attention to cited pertinent in the Conclusion; and again encourages Applicant to contact the Office to schedule an interview at their timely convenience to discuss the course for advancement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 17, 18, 20, 21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (US 2013/0304616), herein “Raleigh”; in view of Hunter et al. (US 2005/0209903), herein “Hunter”. 

Referring to Claims 1 and 24, Raleigh teaches a computer-implemented process and non-transitory storage respectively,  for defining a telecommunications product in accordance with a predefined data schema (e.g. Abstract), the process including the steps of:
 	receiving, via a user interface, a request from a user for a specification for the telecommunications product (Fig. 1; and ¶0120-¶0127: In the embodiment of FIG. 1, service design center 101 provides an integrated, hierarchical environment that enables a service designer (e.g., a human operator) to perform a wide variety of tasks, including, for example: [0121] design in detail some or all of the voice, data, messaging and specialized service plans offered on or available to a specified collection of end-user devices, where the specialized service plans can be used to define a wide variety of service plans, possibly time-limited, using any conceivable classification, such as a plan that offers voice and/or messaging service up to a specified usage limit (e.g., specified minutes of voice and/or number of texts), or a plan that offers access through a particular end-user device application ("app") (e.g., a plan that allows unlimited use of the Facebook app for a day), or a plan that offers access to a particular network destination (e.g., access to a particular web site for a specified period of time, etc.), or a plan that offers access to a particular type of content (e.g., streaming content, video content, audio content, etc.), or a plan that offers access to a particular category of services (e.g., access to social networking services through specified apps and web sites); [0122] translate an output of the hierarchical design environment into network element and/or end-user device provisioning instructions necessary to provide and account for plan services under the available service plans; [0123] manage end-user discovery of available services, applications, content, transactions and so forth, including managing the organization, display and promotion of available plans on end-user devices and managing presentation and acceptance of plan offers in response to detecting an attempted access for which no compatible plan has been purchased, or for which a less expensive or otherwise more user-appealing plan is available; .. [0126] manage subsets of subscribers and/or end-user devices (e.g., associated with an enterprise, device group, mobile virtual network operator, virtual service provider, carrier, etc.) with a pre-defined set of permissions according to designer credential established at login (i.e., as shown at 120 within the exemplary service design center introduction display 119));
 	receiving, via the first user interface, characteristics data representing one or more characteristics for the specification from the user, including a plurality of properties for at least one of the characteristics wherein the characteristics for the specification define a plurality of fillable data fields for accepting user input data, and wherein the properties of the characteristics define what data values are acceptable in the fillable data fields (¶0382-¶0385: The service plan datastore 808 can store service plan data structures. As used in this paper, a data structure is associated with a particular way of storing and organizing data in a computer so that it can be used efficiently within a given context. Data structures are generally based on the ability of a computer to fetch and store data at any place in its memory, specified by an address, a bit string that can be itself stored in memory and manipulated by the program. Thus some data structures are based on computing the addresses of data items with arithmetic operations; while other data structures are based on storing addresses of data items within the structure itself. Many data structures use both principles, sometimes combined in non-trivial ways. The implementation of a data structure usually entails writing a set of procedures that create and manipulate instances of that structure…The modeling language is used to define the schema of each database in the DBMS, according to the database model, which may include a hierarchical model, network model, relational model, object model, or some other applicable known or convenient organization. An optimal structure may vary depending upon application requirements (e.g., speed, reliability, maintainability, scalability, and cost). One of the more common models in use today is the ad hoc model embedded in SQL. Data structures can include fields, records, files, objects, and any other applicable known or convenient structures for storing data.); 
receiving, via the user interface, input rules data representing at least one rule for the specification (¶0394-¶0397: The rules datastore 918 includes policy rules. For illustrative purposes, three policy type data structures are depicted as directed toward the rules datastore 918, traffic control policy data structure 920, charging policy data structure 922, and notification policy data structure 924. The traffic control policy data structure 920 can include a variety of filter packages designed to control the flow of traffic, such as allow or block, and take certain actions in association with the traffic control, such as cap-and-match), including: 
: [0390] Network state can be associated with a network busy state (or, conversely, a network availability state). A network availability state can include, for example, a state or measure of availability/capacity of a segment of a network (e.g., a last edge element of a wireless network). A network busy state can include, for example, a state or measure of the network usage level or network congestion of a segment of a network (e.g., a last edge element of a wireless network). In some embodiments, network availability state and network busy state are inverse measures. As used herein with respect to certain embodiments, network availability state and network busy state can be used interchangeably based on, for example, a design choice (e.g., designing to assign background policies based on a network busy state or a network availability state yields similar results, but they are different ways to characterize the network performance and/or capacity and/or congestion). In some embodiments, network availability state and network busy state are dynamic measures as such states change based on network usage activities (e.g., based on a time of day, availability/capacity level, congestion level, and/or performance level). In some embodiments, differential network service usage control of a network service usage activity is based on a network busy state or network availability state. In a specific implementation, there are four levels of network busy state (not busy, light, medium, critical). [0391] In the example of FIG. 93, the service plan selection engine 822 receives service plan selection data from the analytics engine 818. The service plan selection data can be from a device on the access network 802, originate from the access network 802, or a combination thereof. In a specific implementation, the service plan selection data is entered at a device by a user and forwarded to the service plan selection engine 822 through the access network 802. [0392] Upon receipt of the service plan selection data, the service plan selection engine 822 can, if appropriate, select a new network provisioning instruction set in the network provisioning instruction set 814 for provisioning to the access network 802 in the manner described previously. (The service plan selection engine 822 may or may not be capable of triggering the service design engine 806 to modify a service plan, which is translated into a network provisioning instruction set for selection by the service plan selection engine 822); 
processing the characteristics data and the input rules data, according to the predefined data schema, to generate specification data representing a machine readable specification document including a plurality of fillable data fields, and output rules data, in a rules document including rules for filling the fillable data fields, such that the characteristics data and the output rules data are useable together to generate order interface data representing an order interface for a customer to request the product (¶0394: Ibid, in view of  ¶0964-¶0969: An network based system for providing on-device user access network service plan purchase comprising: [0966] multiple access network systems, each network comprising: [0967] an access communication network in communication with an end user device, the end user device configured with an access modem and a device client capable of displaying a service plan offer, transmitting a user service plan selection message and receiving a service usage indication, the service plan offer comprising: [0968] a list of one or more service plans, each of the one or more service plans providing an amount of access service allowed under an access service policy set associated with the service plan, each of the one or more service plans further configured with a price for the amount of access service allowed under the access service policy set, the user service plan selection message comprising: [0969] a communication message indicating a service plan purchase option selected by the device user from the service plan offer);
Amendment dated July 27, 2020 Reply to Office Action of February 27, 2020 storing of the specification document separately from the corresponding rules document so they can be accessed and used separately (Fig. 94; and ¶0395: The components datastore 912 can include, for example, a set of filter packages, including at least one filter, and a set of policies. Because components can inherit policy, it is not an explicit requirement that a component include at least one policy. However, when a component is assembled in a service plan offering, the component will have either a policy in the set of policies or will inherit a policy; and/or ¶0451: In the example of FIG. 99, the flowchart 1300 continues to module 1310 with creating a service plan record. The service plan record can include an icon for display on, e.g., subscriber devices, a plan name, a plan short description, a plan description, a plan version, a plan type (e.g., sponsored, paid, or carrier), whether the plan is a default plan, whether the plan is repurchaseable, a billing price, and a display price. Whether a policy label is displayed on a subscriber device can also be set. It may be noted that the service plan record could instead be created after all or a portion of the information associated with the following modules has been provided);
receiving, at a front end of a system, a selection of an offering; based on the selection, loading the specification document and the rules document (e.g. ¶0119: Functionally, a service processor 109, implemented in hardware, software, or a combination of hardware and software, within the end-user device and a service controller 111, implemented in hardware, software, or a combination of hardware and software, within one or more of the network operation elements communicate over a device service link 112 to enable and account for service usage (e.g., voice, data, messaging, etc.), and to enable on-demand purchasing of various service plan offerings via a user-interface (UI) of the end-user device itself; and ¶0172: The subscriber/user may also, or alternatively, be able to establish service plan priorities through a user interface of the end-user device itself. For example, when a user selects (e.g., pays for, accepts, selects, etc.) a service plan from the end-user device, the user can be presented with an option to establish the priority of the service plan relative to other service plans associated with the device);
 rendering a second user interface based on at least the specification document, wherein the second user interface includes the plurality of fillable data fields (¶0150: Thus, altogether, the plan catalog design, together with properties and features inherited from lower-level design objects, defines an overall experience intended for the user of an end-user device, from service offering to service execution, with complete expression of all applicable access-control, notification and accounting policies, merged with point-of-need promotion of available services, all according to design within the integrated service design center.; 
receiving, via the second user interface, user input data in the fillable data fields (e.g. ¶0172: Although often it will be a service designer, through the service design center, who establishes the relative priorities of service plans, a subscriber or user can also be provided with the tools to set service plan priorities. For example, the subscriber/user may be given a "sandbox" (described) herein that allows the subscriber/user to modify the priorities of service plans. The subscriber/user may also, or alternatively, be able to establish service plan priorities through a user interface of the end-user device itself. For example, when a user selects (e.g., pays for, accepts, selects, etc.) a service plan from the end-user device, the user can be presented with an option to establish the priority of the service plan relative to other service plans associated with the device); 
generating instance data representing an instance document including the user input data and data generated by processing the user input data according to the rules in a rules engine, such that the instance data include data values but not corresponding data types, wherein the instance document defines an order from the customer for the telecommunications product (¶0456: In the examples provided in this paper, the second highest priority service class, network protection, can be associated with policy designed to protect network resources (e.g., by detecting devices that are consuming too many network resources and throttling or blocking them). Network protection services can have variable billing policies that are selectable by a subscriber (e.g., to enable foreground processing as opposed to background processing, speed, etc.), but a subscriber may or may not have the ability to modify network protection policy, depending upon the implementation); and 
storing, at the back end of the system and separately from the specification document,  the validated instance data with an associated ID that associates the instance with the specification document (e.g. ¶0399: The collection of datastores associated with subscribers 904 includes a subscribers datastore 926 and a subscriber groups datastore 928. The subscribers datastore 926 includes subscriber data structures that include information about subscribers. A minimalist subscriber data structure is likely to at least include a subscriber identification that is unique within the system 900 or universally, such as an International Mobile Subscriber Identity (IMSI). It may also be useful to include such information as a phone number, device type, and/or International Mobile Equipment Identity (IMEI); in view of the “validating” step taught broadly as checking to see if plan is active and flagging under an error policy (e.g. ¶0477: In the example of FIG. 100, the flowchart 1400 ends at module 1414 with setting LCP error policy. An LCP error occurs when a traffic event is not matched to an applicable service plan policy. Setting an LCP error for a service plan catalog enables the LCP error to be handled in an elegant fashion (e.g., by sending a notification to a subscriber that the traffic event can be handled in accordance with an inactive service plan, the notification including an option for the subscriber to activate the inactive service plan). The LCP error notification policy could alternatively be added to a service plan component, but in a specific implementation, it was deemed useful to enable LCP error policy settings at the service plan catalog level because the LCP error policy always comes at the end of attempts to match all active plans in a service plan catalog offering; and/or ¶0429 teaching receiving and accommodating subscriber data in an unexpected format); and wherein the backend is separate from the front end (e.g. ¶0382/¶0383).
Raleigh however does not teach validating the instance data representing the instance document against the specification data and the rules data in back end of the system to check that the instance data was not corrupted during transmission,
In response to the user's posting of the data 886 to the computer 300, the computer 300 stores the data 886 in the user form database 417 by transmitting such data to the DSS 400 via network 600. The computer 300 retrieves the form rule(s) corresponding to the form 882 from the form rule database 422 of DSS 400. The computer 300 verifies that the data 886 entered by the user is correct in form, format, is consistent, etc. This is an operation sometimes referred to as "data scrubbing" which can be performed by numerous commercially available software packages. If there are any errors in the data 886, the computer 300 generates and transmits an error message to the user requesting correction of the error. This completes the Form Rule Trigger Step S255 of FIG. 2).
One of ordinary skill in the art would find it obvious to check for data inconsistencies and integrity during data communication to maintain a reliable document and contractual agreement.
 
Referring to Claim 2, Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching including the step of using the specification data to render the order interface for the product (¶0123: manage end-user discovery of available services, applications, content, transactions and so forth, including managing the organization, display and promotion of available plans on end-user devices and managing presentation and acceptance of plan offers). 
 
Referring to Claim 3, , Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching including the steps of: receiving a selection of at least one relationship for one of the characteristics, wherein the relationship specifies a different previously defined product specification; displaying the relationship; and generating relationships data defining the relationship (¶ 0150: In the embodiment of FIG. 5, the top hierarchical design level is occupied by plan catalogs (or "catalogs"), each of which constitutes a complete collection of service plans and bundles to be published to a given end-user device group (i.e., one or more end-user devices) or subscriber group (i.e., one or more subscribers). Accordingly, each plan catalog is defined to include one more service plans and/or service-plan bundles instantiated in the hierarchical level below, together with an indication of relative priority between same-class plans and, optionally, a one or more plan organization specifications (e.g., add-on plans, base plans, default plans such as carrier plans and/or sponsored plans, etc.).

Referring to Claim 5, , Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching including the step of decomposing an instance of an order, generated based on the specification data, the rules data and [[the]] relationships data, to generate decomposed order data representing a plurality of telecommunications services which may be provided by a supplier according to known standards (e.g. Fig. 7: Facebook/Twitter; and ¶0189: The consistent joint (integrated) policy definition and enforcement framework provided by the present disclosure is very important for providing enhanced policy enforcement capability, lower complexity and reduced network cost, reduced latency in user service notifications, and real time interaction between service plan policy options and user preferences to enhance the user experience and increase the opportunities to effectively market and sell new types of services and service plans or bundles. Here, joint policy definition and enforcement framework refers to the capability to).  

Referring to Claim 6, Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching further comprising a process for provisioning a telecommunications product, the process for provisioning a telecommunications product including the steps of: generating the order interface data; and generating [[the]] product component data representing the product components (e.g. Fig.1/Fig. 9).  

Referring to Claims 17 and 18, , Raleigh, in view of Hunter, teaches the process of claim 16, Raleigh further teaching including generating the specification document and the rules document using the predefined data schema such that the specification document and the rules document comply with the data schema; and further including validating the generated specification document, the generated rules document, and the generated instance document with the data schema (Fig. 10; Fig. 14B, ¶0180/¶018: In the embodiment shown in FIG. 10, service design center user credentials are associated with respective sets of design permissions and/or groups of subscribers or devices, each of which is also associated with a device credential. The association of a service design center user credential with a set of one or more device credentials, each of which is uniquely associated with an end-user device, and a set of design capabilities defines a "sandbox" in which the service design center user can design and/or deploy service plan offerings to a specified set of subscribers or on a specified set of end-user devices. In the specific example presented in FIG. 10, for instance, an SDC user identified by and ¶0227). 

Referring to Claim 20, , Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching including using a rendering engine to display the instance data in context using the associated specification data (Fig. 14A; and ¶0214-¶01216: In the embodiment of FIG. 14A, provisioning instruction translator 363 receives network implementation and/or configuration information that, in combination with the subscriber ID set and catalog descriptor, enables determination of individual network elements and/or end-user devices for which provisioning instructions are to be generated. In the example shown, for instance, provisioning instruction translator 363 generates provisioning instructions for a user notification interface, access classification function, notification function, access control function, access accounting function and policy-state transition function. Instructions for more or fewer network element and/or end-user device functions may be generated in alternative embodiments, and the instructions for any of the functions shown may include multiple sets of instructions directed to different network elements and/or end-user devices that cooperatively perform control functions, accounting functions, notification functions or any other functions necessary or desirable in connection with network-delivered services. Accordingly, the collective set of provisioning instructions are output from provisioning instruction translator 363 (and thus from service design center 360) to various network elements 364 and/or to one or more end-user devices 365 to effectuate the plan catalog within selected end-user devices as designed and identified by the one or more service designers/subscriber managers.).  

Referring to Claim 21, Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching including updating status data representing a lifecycle status of an instance document based on user input, wherein the lifecycle status is selected from a plurality of predefined statuses in a lifecycle document associated with the associated specification (e.g. ¶0133; and/or ¶0145: The component priority specification enables prioritization between same-class service policy components, and the multi-component policy event specification permits association of a single policy event with the classification objects within all incorporated service policy components--in effect, defining multiple service policies through a single, shared policy event specification. The examples described below in reference to FIGS. 7 and 8 demonstrate the value and power of intra-class prioritization with regard to plans, for instance, by enabling the service designer to prioritize an earlier-to-expire plan ahead of a later-expiring one).  

Referring to Claim 25, Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching wherein: the second user interface is displayed within a web browser; the browser loads the specification document and the rules document; and the browser processes the user input data according to the rules in a rules engine; and the browser performs the validation of the instance data at the front end (Fig. 1, ¶0119: The view presented is split conceptually between physical and functional interconnections of an end-user device and network operation elements. In the physical view, the end-user device 103 and network operation elements 105 are interconnected via one or more networks (e.g., an access network and one or more core networks, shown collectively at 107, and which may include the Internet) to enable delivery of and accounting for usage of various network services according to one or more service plans designed using, and provisioned using instructions generated by, service design center 101. Functionally, a service processor 109, implemented in hardware, software, or a combination of hardware and software, within the end-user device and a service controller 111, implemented in hardware, software, or a combination of hardware and software, within one or more of the network operation elements communicate over a device service link 112 to enable and account for service usage (e.g., voice, data, messaging, etc.), and to enable on-demand purchasing of various service plan offerings via a user-interface (UI) of the end-user device itself).
 
Referring to Claim 21, Raleigh, in view of Hunter, teaches the process of claim 1, Raleigh further teaching comprising: receiving a request to load the stored instance data for display; in response to receiving the request, loading the instance data and the specification data according to the associated ID, but not loading the rules data (e.g. ¶0165: The priorities of plans within a given plan class may be explicitly assigned by the service designer, or potentially by a user through a web site or through a user interface of the end-user device..; and based on the loaded specification, displaying the second user interface including the stored instance data (¶0407): and 
further comprising: receiving a user input to edit the loaded instance data; and in response to the user input to edit, loading the rules data (¶0172: Although often it will be a service designer, through the service design center, who establishes the relative priorities of service plans, a subscriber or user can also be provided with the tools to set service plan priorities. For example, the subscriber/user may be given a " sandbox" (described) herein that allows the subscriber/user to modify the priorities of service plans. The subscriber/user may also, or alternatively, be able to establish service plan priorities through a user interface of the end-user device itself. For example, when a user selects (e.g., pays for, accepts, selects, etc.) a service plan from the end-user device, the user can be presented with an option to establish the priority of the service plan relative to other service plans associated with the device.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for disclosing features of form generation and communication between interfaces:
US 20110066934		US 20080052136 		US 8627490 
US 20080275910 		US 20140075279 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687